Order                                                                              Michigan Supreme Court
                                                                                         Lansing, Michigan

  April 9, 2014                                                                          Robert P. Young, Jr.,
                                                                                                     Chief Justice

                                                                                         Michael F. Cavanagh
  148442(81)                                                                             Stephen J. Markman
                                                                                             Mary Beth Kelly
                                                                                              Brian K. Zahra
  DEPARTMENT OF ENVIRONMENTAL                                                         Bridget M. McCormack
  QUALITY, f/k/a DEPARTMENT OF NATURAL                                                      David F. Viviano,
                                                                                                          Justices
  RESOURCES AND ENVIRONMENT,                                    SC: 148442
             Plaintiff-Appellee,                                COA: 297663
                                                                Ingham CC: 89-064557-CE
  v

  REXAIR, INC.,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of the Michigan Attorney General to file
  a response to the amicus curiae brief of the Michigan Chamber of Commerce and the
  Michigan Manufacturers Association is GRANTED. The responsive pleading submitted
  on April 7, 2014 is accepted for filing.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 April 9, 2014